Putnam Investments One Post Office Square Boston, MA 02109 March 31, 2006 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: Putnam International Capital Opportunities Fund (the Fund) A series of Putnam Investment Funds (Reg. No. 33-56339) (811-07237) (the Trust) Ladies and Gentlemen: We are filing today through the EDGAR system, on behalf of the Fund, pursuant to Rule 497 under the Securities Act of 1933, a supplement dated March 31, 2006 to the Prospectuses of the Fund dated December 30, Any comments or questions concerning this filing should be directed to me at 1-800-225-2465, ext. 7015. Very truly yours, Marina Galbiati cc: Laurenda Ross Ropes & Gray LLP
